                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 11/15/2019
 -------------------------------------------------------------- X
 NASER DERVISEVIC, on behalf of himself                         :
 and others similarly situated,                                 :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     19-cv-814 (VEC)
                                                                :
 WOLFGANG’S STEAKHOUSE, INC. and                                :         ORDER
 WOLFGANG ZWIENER, REX                                          :
 FERATOVIC, ZIJO MUSIC, PETER                                   :
 ZWIENER, and STEVEN ZWIENER,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 15, 2019, the parties in this case and the plaintiff in Delijanin

v. Wolfgang’s Steakhouse, Inc., 18-cv-7854, appeared for a conference with this Court, Dkt. 42;

        WHEREAS the Court had ordered Plaintiff to show cause why the Court should not stay

this case until there has been a decision on the motion for collective and class certification in

Delijanin, Dkt. 40;

        WHEREAS Plaintiff stated on the record that he wishes to withdraw his motion for

conditional certification of a FLSA collective, see Dkt. 26;

        WHEREAS the Court also had ordered Plaintiff to show cause why his state law

discrimination claims should not be dismissed for lack of supplemental jurisdiction, Dkt. 22;

        IT IS HEREBY ORDERED that Plaintiff’s motion for conditional certification of a

FLSA collective is DENIED as moot.

        IT IS FURTHER ORDERED that discovery is stayed until the Court decides whether it

has supplemental jurisdiction over Plaintiff’s state law discrimination claims.
     The Clerk of Court is respectfully directed to close the open motion on Dkt. 26.

SO ORDERED.
                                                      ________________________
Date: November 15, 2019                                  VALERIE CAPRONI
      New York, New York                               United States District Judge




                                              2
